          Case 2:20-cr-00191-APG-DJA Document 67 Filed 09/13/21 Page 1 of 3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
     BIANCA R. PUCCI
 3   Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
 4   Las Vegas, Nevada 89101
     (702) 388-6336
 5   Bianca.Pucci@usdoj.gov
     Attorneys for the United States of America
 6
                                   UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA

 8
     UNITED STATES OF AMERICA,                        Case No. 2:20-cr-00191-APG-DJA
 9
                     Plaintiff,                        Stipulation to Continue Sentencing
10                                                     Hearing (First Request)
                     v.
11
     ALLEN WARREN MILLER,
12
                     Defendant.
13

14          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,

15   Acting United States Attorney, and Bianca R. Pucci, Assistant United States Attorney, counsel

16   for the United Stated of America, Rene L. Valladares, Federal Public Defender, and Shari L.

17   Kaufman, Assistant Federal Public Defender, attorney for the defendant Allen Warren Miller,

18   that the sentencing hearing currently scheduled for November 3, 2021, at 1:30 p.m. be vacated

19   and set to a date and time convenient to this Court, but no sooner than 45 days from the current

20   sentencing date. This Stipulation is entered into for the following reasons:

21          1.      Due to the scheduling of the defendant’s interview, more time is needed to

22   complete the presentence investigation.

23          2.      The Defendant is in custody and does not object to the continuance.

24          3.      The parties agree to the continuance.
          Case 2:20-cr-00191-APG-DJA Document 67 Filed 09/13/21 Page 2 of 3




 1              4.    Additionally, denial of this request for continuance could result in a miscarriage of

 2   justice.

 3              5.    The additional time requested by this stipulation is made in good faith and not for

 4   purpose of delay.

 5              6.    This is the first request for a continuance of the sentencing hearing.

 6              DATED this 9th day of September, 2021.

 7

 8   CHRISTOPHER CHIOU                                       RENE L. VALLADARES
     Acting United States Attorney                           Federal Public Defender
 9

10   ____/s/ Bianca R. Pucci________________                 ___/s/ Shari Kaufman
     BIANCA R. PUCCI                                         SHARI KAUFMAN
11   Assistant United States Attorney                        Attorney for Defendant
                                                             ALLEN WARREN MILLER
12

13

14

15

16

17

18

19

20

21

22

23

24

                                                         2
          Case 2:20-cr-00191-APG-DJA Document 67 Filed 09/13/21 Page 3 of 3




 1                                   UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,                            Case No. 2:20-cr-00191-APG-DJA
 3
                       Plaintiff,                         Order
 4

 5                     v.

 6   ALLEN WARREN MILLER,

 7                     Defendant.

 8
                Based on the Stipulation of counsel, good cause appearing therefore, the Court finds that:
 9
                1.     Due to the scheduling of the defendant’s interview, more time is needed to
10
     complete the presentence investigation.
11
                2.     The Defendant is in custody and does not object to the continuance.
12
                3.     The parties agree to the continuance.
13
                4.     Additionally, denial of this request for continuance could result in a miscarriage of
14
     justice.
15
                5.     The additional time requested by this stipulation is made in good faith and not for
16
     purpose of delay.
17
                6.     This is the first request for a continuance of the sentencing hearing.
18
                IT IS HEREBY ORDERED that the Sentencing Hearing currently scheduled on
19
     Wednesday, November 3, 2021, at the hour of 1:30 p.m., be vacated and continued to
20
     December 21, 2021 at the hour of 1:30 p.m. in Courtroom 6C.
21
                DATED this 13th day of September, 2021.
22

23
                                                    ____________________________________________
24                                                  HONORABLE JUDGE ANDREW P. GORDON
